Citation Nr: 0031639	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depression, a sleep 
disorder with nightmares, and post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
RO, which denied service connection for bilateral hearing 
loss, tinnitus, and an acquired psychiatric disorder 
characterized as major depression, recurrent type, and 
claimed as a sleep disorder with nightmares.  

In May 1999, at his request, the veteran's claims file was 
temporarily transferred to the Huntington, West Virginia, VA 
regional office so that his personal hearing would be 
conducted at an RO closer to his residence.  In June 1999, 
the requested RO hearing was conducted, and in March 2000, 
pursuant to another request of the veteran, his sworn 
testimony was obtained before the undersigned Member of the 
Board sitting at the Huntington, West Virginia, RO (Travel 
Board hearing).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
additional reasons listed below, a remand is required.  

At his RO and Travel Board hearings, the veteran identified 
pertinent VA treatment records from VA medical centers 
(VAMC's) located in Cincinnati, Cleveland, Columbus, and 
Dayton, Ohio, as well as Dr. Reasor (or Roaner (sic)) of 
Cleveland, Ohio.  The Court has held that the VA's duty to 
assist veterans in developing facts pertinent to claims, 
under 38 U.S.C.A. § 5107(a) (West 1991), includes obtaining 
pertinent medical records, even if not requested to do so by 
the veteran, when the VA is placed on notice that such 
records exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).  

With regard to VA treatment records, an October 1999 
supplemental statement of the case (SSOC) appears to indicate 
that additional VA treatment records might exist from the 
Cincinnati and Dayton, Ohio, VAMC's, although these VAMC's 
failed to reply to the RO's records requests (see SSOC's 
reference to "[n]egative replies").  In March 2000, the 
veteran's representative raised this matter, properly noting 
that the SSOC is, at least, unclear as to whether no 
additional VA treatment records exist, or whether no reply 
was obtained from these two VAMC's when such records were 
requested.  

The Board has reviewed the claims file and notes that a June 
29, 1999 record indicates, and clearly so, that treatment 
records from the Cincinnati, Ohio VAMC were transferred to 
the VAMC in Columbus, Ohio, in November 1996.  While some 
records from the Columbus facility were obtained, these are 
dated no earlier than March 1998, and did not include the 
Cincinnati records.  Moreover, records from the VAMC's in 
Dayton and Cleveland must also be requested and obtained.  
Accordingly, the matter is Remanded to the RO for documented 
requests for copies of any additional hospital, out-patient, 
or mental health therapy treatment records from the 
Cleveland, Columbus, Cincinnati, and Dayton, Ohio VAMC's, 
with replies of each facility obtained, and documented 
replies maintained in the claims file.  

Similarly, on VA examination in December 1998, the veteran 
reported being in receipt of compensation from the Department 
of Health and Human Services, Social Security Administration 
(SSA), apparently since being hit by a pick-up truck in 1977.  
This is significant because the Court has also held that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) includes, in 
rating cases such as the veteran's, obtaining copies of any 
SSA determination of disability, as well as the medical 
records upon which such decisions were based.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  The Board is, 
accordingly, of the opinion that the RO should endeavor to 
obtain copies of any SSA disability determination, and the 
medical records used by the SSA in the evaluation of any 
disability claim by the veteran.  Moreover, all referenced VA 
or non-VA (private) treatment records should be obtained.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any symptomatology involving the 
ear(s), hearing impairment, tinnitus 
(ringing in the ear(s)), or any 
psychiatric disorder, including mental 
health treatment, dated from September 
1966 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from September 
1966 to the present, including those from 
the VA Medical Centers located in 
Cincinnati, Cleveland, Columbus, and 
Dayton, Ohio, as well as 
Dr. Reasor (or Roaner (sic)), dated from 
September 1966 to the present -- 
including hospital, mental health or PTSD 
clinic, or out-patient treatment records, 
if not already in the claims folder, as 
well as any other VA and/or non-VA 
medical facility or provider identified 
by the veteran, dated from September 1966 
to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should additionally give 
written notice to the veteran informing 
him of the opportunity to identify any 
additional information regarding the 
dates of any alleged in-service treatment 
regarding his ears, hearing loss, 
tinnitus, mental disorders or sleep 
impairment - including the names of 
various military bases where he was 
stationed during any such in-service 
treatment.  

The veteran should also be given an 
opportunity to provide a detailed 
statement as to the facts and 
circumstances of each and every alleged 
PTSD stressor, to include the dates and 
places of each claimed stressor, the unit 
to which the veteran was assigned at that 
time, as well as the names and units of 
any witnesses, wounded, or deceased 
personnel.  

3.  Thereafter, the RO should request and 
obtain copies of any additional service 
medical records, including personnel 
records, regarding the period of time for 
any of the identified in-service 
treatment, as provided by the veteran.  

All reasonable efforts should be employed 
to verify the facts and circumstances of 
the alleged PTSD stressors, to include, 
but not limited to, forwarding a copy of 
any statement of stressors from the 
veteran to the National Personnel Records 
Center (NPRC) and seeking verification of 
the facts of circumstances of any and all 
claimed PTSD stressors.  

4.  Upon the completion of the above 
requested development, the veteran should 
be scheduled for a VA audiologic 
examination.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of the 
case.  Definitive findings and diagnoses 
should be entered, to include pure tone 
audiometry thresholds, in decibels, for 
each of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 hertz (Hz) (cycles 
per second), as well as speech audiometry 
(in percentages) for each ear.  The 
examiner is to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

A clear and concise medical opinion 
statement should be provided, with 
reference to the service medical records 
and post-service medical evidence 
contained in the VA claims file, as to 
whether it is at least as likely as not 
that any hearing loss or tinnitus, 
bilateral or unilateral, is attributable 
to the veteran's period of active 
military service, or to an incident in 
service.  

5.  The veteran should be scheduled for a 
VA psychiatric examination.  All 
indicated tests and studies should be 
performed, and the claims folder must be 
made available to the examiner for use in 
the study of the case.  

Definitive diagnoses should be entered, 
with indication of the likely etiology of 
all disorders found on examination, 
including any major depression, sleep 
disorder, a disorder manifested by 
nightmares, and/or PTSD, if found to 
exist on current examination.  The 
examiner must clearly state whether it is 
as likely as not that any current 
psychiatric disorder was incurred in 
service.  If PTSD is diagnosed on VA 
examination, the examiner must determine 
whether PTSD is due to any PTSD stressor 
verified by the NPRC.  

A Global Assessment of Functioning Scale 
score should be obtained and explained, 
with reference and comment by the VA 
psychiatric examiner.  The examiner is to 
set forth all findings and conclusions, 
along with rationale and support for the 
diagnosis entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.  

6.  The RO should ensure that all 
requested development has been completed 
in compliance with this Board Remand.  If 
actions taken are deficient in any 
manner, appropriate corrective action 
should be undertaken.  

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims 
for service connection for hearing loss 
and tinnitus and an acquired psychiatric 
disorder, claimed as major depression, a 
sleep disorder, with nightmares, and 
PTSD.  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a SSOC 
and given an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 9 -


